
 
 

                     
YUM! BRANDS
 
DIRECTOR DEFERRED
COMPENSATION PLAN
                               
Plan Document for the 409A Program
Amended and Restated Effective as of January 1, 2005
(with Revisions through November 14, 2008)
       


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
ARTICLE I – INTRODUCTION
1
ARTICLE II – DEFINITIONS
2
2.01
Account:
2
2.02
Act:
2
2.03
Annual Retainer:
2
2.04
Beneficiary:
2
2.05
Code:
2
2.06
Company:
3
2.07
Compensation Year:
3
2.08
Deferral Subaccount:
3
2.09
Director:
3
2.10
Director Compensation:
3
2.11
Disability:
3
2.12
Distribution Valuation Date:
4
2.13
Election Form:
4
2.14
Eligible Director:
4
2.15
ERISA:
4
2.16
Fair Market Value:
4
2.17
409A Program:
5
2.18
Initial Retainer:
5
2.19
Key Employee:
5
2.20
Participant:
6
2.21
Plan:
6
2.22
Plan Administrator:
6
2.23
Plan Year:
6
2.24
Pre-409A Program:
6
2.25
Second Look Election:
6
2.26
Section 409A:
6
2.27
Separation from Service:
7
2.28
Specific Payment Date:
7
2.29
Unforeseeable Emergency:
7
2.30
Valuation Date:
8
2.31
YUM! Brands Organization:
8
ARTICLE III – ELIGIBILITY AND PARTICIPATION
9
3.01
Eligibility to Participate:
9
3.02
Termination of Eligibility to Defer:
9
3.03
Termination of Participation:
9


 
-i- 

--------------------------------------------------------------------------------

 





TABLE OF CONTENTS
 
Page
ARTICLE IV – DEFERRAL OF COMPENSATION
10
4.01
Deferral Election:
10
4.02
Time and Manner of Deferral Election:
10
4.03
Period of Deferral; Form of Payment:
11
4.04
Second Look Election:
12
4.05
Deferral of Initial Retainer
14
ARTICLE V – INTERESTS OF PARTICIPANTS
16
5.01
Accounting for Participants’ Interests:
16
5.02
Phantom Investment of Account:
16
5.03
Vesting of a Participant’s Account:
17
ARTICLE VI – DISTRIBUTIONS
18
6.01
General:
18
6.02
Distributions Based on a Specific Payment Date:
18
6.03
Distributions on Account of a Separation from Service:
19
6.04
Distributions on Account of Death:
21
6.05
Distributions on Account of Unforeseeable Emergency:
22
6.06
Distributions of Initial Retainers:
22
6.07
Valuation:
23
6.08
Impact of Section 16 of the Act on Distributions:
23
6.09
Actual Payment Date:
24
ARTICLE VII – PLAN ADMINISTRATION
25
7.01
Plan Administrator:
25
7.02
Action:
25
7.03
Powers of the Plan Administrator:
25
7.04
Compensation, Indemnity and Liability:
26
7.05
Withholding:
27
7.06
Section 16 Compliance:
27
7.07
Conformance with Section 409A:
28
ARTICLE VIII – CLAIMS PROCEDURE
29
8.01
Claims for Benefits:
29
8.02
Appeals of Denied Claims:
29
8.03
Special Claims Procedures for Disability Determinations:
29
ARTICLE IX – AMENDMENT AND TERMINATION
30
9.01
Amendment of Plan:
30
9.02
Termination of Plan:
30


 
-ii- 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
Page
ARTICLE X – MISCELLANEOUS
31
10.01
Limitation on Participant's Rights:
31
10.02
Unfunded Obligation of the Company:
31
10.03
Other Plans:
31
10.04
Receipt or Release:
31
10.05
Governing Law:
31
10.06
Gender, Tense and Examples:
32
10.07
Successors and Assigns; Nonalienation of Benefits:
32
10.08
Facility of Payment:
32
ARTICLE XI – AUTHENTICATION
33
     



 





 
-iii- 

--------------------------------------------------------------------------------

 

ARTICLE I – INTRODUCTION


YUM! Brands, Inc. (the "Company") established the YUM! Brands Director Deferred
Compensation Plan (the “Plan”) to permit Eligible Directors to defer certain
compensation paid to them as Directors.


The Plan consists of two primary components, each of which is subject to
separate documentation:  (i) deferrals under the Plan that were earned and
vested prior to the 2004-2005 Compensation Year (the “Pre-409A Program”), and
(ii) and deferrals under the Plan that were not earned and vested prior to the
2004-2005 Compensation Year (the “409A Program”).  The 409A Program is governed
by this document.  The Pre-409A Program is governed by a separate set of
documents.  Except as otherwise provided herein, this document reflects the
provisions in effect from and after January 1, 2005 (the “Effective Date”), and
the rights and benefits of individuals who are Participants in the Plan from and
after that date (and of those claiming through or on behalf of such individuals)
shall be governed by the provisions of this document in the case of actions and
events occurring on or after January 1, 2005, with respect to deferrals that are
subject to the 409A Program.  For purposes of the preceding sentence, the term
“actions and events” shall include all distribution trigger events and
dates.  The rights and benefits with respect to persons who only participated in
the Plan prior to January 1, 2005 shall be governed by the applicable provisions
of the Pre-409A Program documents that were in effect at such time, and shall
not be governed by the 409A Program documents.


Together, the documents for the 409A Program and the documents for the Pre-409A
Program describe the terms of a single plan.  However, amounts subject to the
terms of this 409A Program and amounts subject to the terms of the Pre-409A
Program shall be tracked separately at all times. The preservation of the terms
of the Pre-409A Program, without material modification, and the separation
between the 409A Program amounts and the Pre-409A Program amounts are intended
to permit the Pre-409A Program to remain exempt from Section 409A and the
administration of the Plan shall be consistent with this intent.


For federal income tax purposes, the Plan is intended to be a nonqualified
unfunded deferred compensation plan that is unfunded and unsecured.  For
purposes of ERISA, the Plan is intended to be exempt from ERISA coverage as a
plan that solely benefits non-employees (or alternatively, a plan described in
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA providing benefits to a select
group of management or highly compensated employees).





 
1

--------------------------------------------------------------------------------

 



ARTICLE II – DEFINITIONS


When used in this Plan, the following underlined terms shall have the meanings
set forth below unless a different meaning is plainly required by the context:


2.01           Account:


The account maintained for a Participant on the books of the Company to
determine, from time to time, the Participant's interest under this Plan.  The
balance in such Account shall be determined by the Plan Administrator.  Each
Participant's Account shall consist of at least one Deferral Subaccount for each
separate deferral under Section 4.01.  The Plan Administrator may also establish
such additional Deferral Subaccounts as it deems necessary for the proper
administration of the Plan.  The Plan Administrator may also combine Deferral
Subaccounts to the extent it deems separate accounts are not needed for sound
recordkeeping.  Where appropriate, a reference to a Participant’s Account shall
include a reference to each applicable Deferral Subaccount that has been
established thereunder.


2.02           Act:


The Securities Exchange Act of 1934, as amended from time to time.


2.03           Annual Retainer:


An Eligible Director’s annual stock grant retainer received as compensation for
service on the Company’s Board of Directors.  Subject to the next sentence, the
Annual Retainer shall be limited to the amount due an Eligible Director for the
discharge of his or her duties as a member of the Board of Directors of the
Company, and shall be reduced for any applicable tax levies, garnishments and
other legally required deductions.  Notwithstanding the preceding sentence, an
Eligible Director’s Annual Retainer may be reduced by an item described in the
preceding sentence only to the extent such reduction does not violate Section
409A.


2.04           Beneficiary:


The person or persons (including a trust or trusts) properly designated by a
Participant, as determined by the Plan Administrator, to receive the amounts in
one or more of the Participant’s Deferral Subaccounts in the event of the
Participant’s death in accordance with Section 4.02(c).


2.05           Code:


The Internal Revenue Code of 1986, as amended from time to time.

 
2

--------------------------------------------------------------------------------

 



2.06           Company:


YUM! Brands, Inc., a corporation organized and existing under the laws of the
State of North Carolina, or its successor or successors.


2.07           Compensation Year:


The 12-month period of time for which Directors are compensated for their
services on the Board of Directors, commencing with the annual retainer payable
on October 1 in one calendar year and concluding on September 30 of the
following calendar year.


2.08           Deferral Subaccount:


A subaccount of a Participant's Account maintained to reflect his or her
interest in the Plan attributable to each deferral (or separately tracked
portion of a deferral) of Director Compensation, and earnings or losses credited
to such subaccount in accordance with Section 5.01(b).


2.09           Director:


A person who is a member of the Board of Directors of the Company and who is not
currently an employee of the YUM! Brands Organization.


2.10           Director Compensation:


The Annual Retainer, Initial Retainer or both as the context may require.


2.11           Disability:


A Participant shall be considered to suffer from a Disability, if, in the
judgment of the Plan Administrator (based on the provisions of Section 409A and
any guidelines established by the Plan Administrator for this purpose), the
Participant –


(a)           Is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or


(b)           By reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, is receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan of the Company.


Solely for those Participants who are otherwise eligible for Social Security, a
Participant who is determined to be totally disabled by the Social Security
Administration will be deemed to satisfy the requirements of Subsection (a), and
a Participant who has not been determined to be totally disabled by the Social
Security Administration will be deemed to not meet the requirements of
Subsection (a).

 
3

--------------------------------------------------------------------------------

 



2.12           Distribution Valuation Date:


Each date as specified by the Plan Administrator from time to time as of which
Participant Accounts are valued for purposes of a distribution from a
Participant’s Account.  The current Distribution Valuation Dates are March 31,
June 30, September 30 and December 31.  Any current Distribution Valuation Date
may be changed by the Plan Administrator, provided that such change does not
result in a change in when deferrals are paid out that is impermissible under
Section 409A.  Values are determined as of the close of a Distribution Valuation
Date or, if such date is not a business day, as of the close of the preceding
business day.


2.13           Election Form:


The form prescribed by the Plan Administrator on which a Participant specifies
the amount of his or her Annual Retainer to be deferred and the timing and form
of his or her deferral payout, pursuant to the provisions of Article IV.  An
Election Form need not exist in a paper format, and it is expressly authorized
that the Plan Administrator may make available for use such technologies,
including voice response systems, Internet-based forms and any other electronic
forms, as it deems appropriate from time to time.


2.14           Eligible Director:


The term “Eligible Director” shall have the meaning given to it in Section
3.01(b).


2.15           ERISA:


Public Law 93-406, the Employee Retirement Income Security Act of 1974, as
amended from time to time.


2.16           Fair Market Value:


For purposes of converting a Participant’s deferrals to phantom YUM! Brands
Common Stock as of any date, the Fair Market Value of such stock is the average
of the high and low price on such date (or if such date is not a trading date,
the first date immediately following such date that is a trading date) for YUM!
Brands Common Stock as reported on the composite tape for securities listed on
the New York Stock Exchange, Inc., rounded to four decimal places.  For purposes
of determining the value of a Plan distribution, the Fair Market Value of
phantom YUM! Brands Common Stock is determined as the closing price on the
applicable Distribution Valuation Date for YUM! Brands Common Stock as reported
on the composite tape for securities listed on the New York Stock Exchange,
Inc., rounded to four decimal places.
 

 
4

--------------------------------------------------------------------------------

 
 
 
2.17           409A Program:


The term “409A Program” shall have the meaning given to it in Article I, which
shall be effective as of January 1, 2005, except as otherwise noted herein.


2.18           Initial Retainer:


An Eligible Director’s one-time initial stock grant retainer paid on the date
the Eligible Director joins the Company’s Board of Directors.  Subject to the
next sentence, the Initial Retainer shall be limited to the amount due an
Eligible Director for the discharge of his or her duties as a member of the
Board of Directors of the Company, and shall be reduced for any applicable tax
levies, garnishments and other legally required deductions.  Notwithstanding the
preceding sentence, an Eligible Director’s Initial Retainer may be reduced by an
item described in the preceding sentence only to the extent such reduction does
not violate Section 409A.


2.19           Key Employee:


The individuals identified in accordance with the principles set forth below.


(a)           General.  Any Participant who at any time during the applicable
year is –


(1)           An officer of any member of the YUM! Brands Organization having
annual compensation greater than $130,000 (as adjusted for the applicable year
under Code Section 416(i)(1));


(2)           A 5-percent owner of any member of the YUM! Brands Organization;
or


(3)           A 1-percent owner of any member of the YUM! Brands Organization
having annual compensation of more than $150,000.


For purposes of (1) above, no more than 50 employees identified in the order of
their annual compensation shall be treated as officers.  For purposes of this
Section, annual compensation means compensation as defined in Treas. Reg.
§1.415(c)-2(a), without regard to Treas. Reg. §§1.415(c)-2(d), 1.415(c)-2(e),
and 1.415(c)-2(g).  The Plan Administrator shall determine who is a Key Employee
in accordance with Code Section 416(i) and the applicable regulations and other
guidance of general applicability issued thereunder or in connection therewith
(provided, that Code Section 416(i)(5) shall not apply in making such
determination), and provided further that the applicable year shall be
determined in accordance with Section 409A and that any modification of the
foregoing definition that applies under Section 409A shall be taken into
account.


(b)           Applicable Year.  The Plan Administrator shall determine Key
Employees as of the last day of each calendar year (the “determination date”),
based on compensation for such year, and the designation for a particular
determination date shall be effective for purposes of this Plan for the twelve
month period commending on April 1 of the next following calendar year (e.g.,
the Key Employees determined by the Plan Administrator as of December 31, 2008,
shall apply to the period from April 1, 2009, to March 31, 2010).



 
5

--------------------------------------------------------------------------------

 
 


2.20           Participant:


Any Director who is qualified to participate in this Plan in accordance with
Section 3.01 and who has an Account.  An active Participant is one who is
currently deferring under Section 4.01.


2.21           Plan:


The YUM! Brands Director Deferred Compensation Plan, comprised of (i) the 409A
Program set forth herein and (ii) the Pre-409A Program set forth in a separate
set of documents, as each may be amended and restated from time to time (subject
to the limitations on amendment that are applicable hereunder and under the
Pre-409A Program).


2.22           Plan Administrator:


The Board of Directors of the Company or its delegate or delegates, which shall
have the authority to administer the Plan as provided in Article VII.  As of the
Effective Date, the Company’s Chief People Officer is delegated the
responsibility for the operational administration of the Plan.  In turn, the
Chief People Officer has the authority to re-delegate operational
responsibilities to other persons or parties.  As of the Effective Date, the
Chief People Officer has re-delegated certain operational responsibilities to
the Company’s Executive Compensation Department.  However, references in this
document to the Plan Administrator shall be understood as referring to the Board
of Directors, the Chief People Officer and those delegated by the Chief People
Officer, including the Company’s Executive Compensation Department.  All
delegations made under the authority granted by this Section are subject to
Section 7.06.


2.23           Plan Year:


The 12-consecutive month period beginning on January 1 and ending on
December 31.


2.24           Pre-409A Program:


The term “Pre-409A Program” shall have the meaning given to it in Article I.


2.25           Second Look Election:


The term “Second Look Election” shall have the meaning given to it in Section
4.04.


2.26           Section 409A:


Code Section 409A and the applicable regulations and other guidance of general
applicability that are issued thereunder.



 
6

--------------------------------------------------------------------------------

 
 
 
2.27           Separation from Service:


A Participant’s separation from service as defined in Section 409A, including
the rule that a Participant who is Disabled incurs a Separation from Service 29
months after the Participant is no longer actively rendering services to the
Company.  In the event the Participant also provides services to the YUM! Brands
Organization other than as a Director for the Company, such other services shall
not be taken into account in determining when a Separation from Service occurs
to the extent permitted under Treas. Reg. § 1.409A-1(h)(5).  The term may also
be used as a verb (i.e., “Separates from Service”) with no change in meaning.


2.28           Specific Payment Date:


A specific date selected by an Eligible Director that triggers a lump sum
payment of a deferral or the start of installment payments for a deferral, as
specified in Section 4.03 or 4.04.  The Specific Payment Dates that are
available to be selected by Eligible Directors shall be determined by the Plan
Administrator.  With respect to any deferral, the currently available Specific
Payment Date(s) shall be the date or dates reflected on the Election Form or the
Second Look Election form that is made available by the Plan Administrator for
the deferral.  In the event that an Election Form or Second Look Election form
only provides for selecting a month and a year as the Specific Payment Date, the
first day of the month that is selected shall be the Specific Payment Date.  As
of the Effective Date, the Specific Payment Dates are January 1, April 1, July 1
and October 1 of the year specified by the Eligible Director.


2.29           Unforeseeable Emergency:


A severe financial hardship to the Participant resulting from –


(a)           An illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary or the Participant’s dependent (as defined
in Code Section 152(a) without regard to Code Sections 152(b)(1), 152(b)(2) and
152(d)(1)(B));


(b)           Loss of the Participant’s property due to casualty (including,
effective January 1, 2009, the need to rebuild a home following damage to the
home not otherwise covered by insurance); or


(c)           Any other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.


The Plan Administrator shall determine the occurrence of an Unforeseeable
Emergency in accordance with Treas. Reg. §1.409A-3(i)(iii) and any guidelines
that may be established by the Plan Administrator.




 
 
7

--------------------------------------------------------------------------------

 
 
2.30           Valuation Date:


Each business day, as determined by the Plan Administrator, as of which
Participant Accounts are valued in accordance with Plan procedures that are
currently in effect. The Plan Administrator may change the Valuation Dates for
future deferrals at any time before the election to make such deferrals becomes
irrevocable under the Plan.  The Plan Administrator may change the Valuation
Dates for existing deferrals only to the extent that such change in permissible
under Section 409A.


2.31           YUM! Brands Organization:


The controlled group of organizations of which the Company is a part, as defined
by Code section 414(b) and (c) and the regulations issued thereunder.  An entity
shall be considered a member of the YUM! Brands Organization only during the
period it is one of the group of organizations described in the preceding
sentence.
 

 
8

--------------------------------------------------------------------------------




ARTICLE III – ELIGIBILITY AND PARTICIPATION


3.01           Eligibility to Participate:


(a)           An individual shall be eligible to defer compensation under the
Plan during the period that he or she is a Director hereunder.


(b)           During the period an individual satisfies the eligibility
requirements of this Section, he or she shall be referred to as an Eligible
Director.


(c)           Each Eligible Director shall become an active Participant on the
earlier of the date an amount is first withheld from his or her compensation
pursuant to an Election Form submitted by the Director to the Plan Administrator
under Section 4.01 or, the date on which an Initial Retainer is first deferred
and credited to the Plan on his or her behalf under Section 4.05.


3.02           Termination of Eligibility to Defer:


An individual’s eligibility to participate actively by making deferrals under
Section 4.01 shall cease as soon as administratively practicable following the
date he or she ceases to be a Director.


3.03           Termination of Participation:


An individual, who has been an active Participant under the Plan, ceases to be a
Participant on the date his or her Account is fully paid out.



 
9

--------------------------------------------------------------------------------

 



ARTICLE IV – DEFERRAL OF COMPENSATION


4.01           Deferral Election:


(a)           Each Eligible Director may make an election to defer under the
Plan in 10% increments up to 100% of his or her Annual Retainer for a
Compensation Year in the manner described in Section 4.02.  Such election to
defer shall apply to the Annual Retainer that is earned for services performed
in the corresponding Compensation Year.  A newly Eligible Director may only
defer the portion of his or her eligible Annual Retainer for the Compensation
Year in which he or she becomes an Eligible Director that is earned for services
performed after the date of his or her election.  For this purpose, if a valid
Election Form is received prior to the date on which the Eligible Director
becomes a Director and the Election Form is effective under Section 4.02(a) as
of the date on which the Eligible Director becomes a Director, then the Director
shall be deemed to receive all of his or her Annual Retainer for the
Compensation Year in which he or she becomes an Eligible Director after the date
of the election.  Any Annual Retainer deferred by an Eligible Director for a
Compensation Year will be deducted for each payment period during the
Compensation Year for which he or she would otherwise be paid the Annual
Retainer and is an Eligible Director.  An Annual Retainer paid after the end of
a Compensation Year for services performed during such initial Compensation Year
shall be treated as an Annual Retainer for services performed during such
initial Compensation Year.


(b)           To be effective, an Eligible Director’s Election Form must set
forth the percentage of the Annual Retainer to be deferred and any other
information that may be requested by the Plan Administrator from time to
time.  In addition, the Election Form must meet the requirements of Section
4.02.


4.02           Time and Manner of Deferral Election:


(a)           Deferral Election Deadlines.  An Eligible Director must make a
deferral election for an Annual Retainer earned for services performed in a
Compensation Year no later than December 31 of the calendar year immediately
prior to the beginning of the Compensation Year (although the Plan Administrator
may adopt policies that encourage or require earlier submission of Election
Forms).  If December 31 of such year is not a business day, then the deadline
for deferral elections will be the first business day preceding December 31 of
such year.  In addition, an individual, who has been nominated for Director
status, must submit an Election Form prior to becoming an Eligible Director or
otherwise prior to rendering services as an Eligible Director, and such Election
Form will be effective immediately upon commencement of the individual’s status
as an Eligible Director or otherwise upon commencement of his or her services as
an Eligible Director.


(b)           General Provisions.  A separate deferral election under subsection
(a) above must be made by an Eligible Director for each Compensation Year’s
compensation that is eligible for deferral.  If a properly completed and
executed Election Form is not actually received by the Plan Administrator by the
prescribed time in subsection (a) above, the Eligible Director will be deemed to
have elected not to defer any portion of the Annual Retainer for the applicable
Compensation Year.  Except as provided in the next sentence, an election is
irrevocable once received and determined by the Plan Administrator to be
properly completed (and such determination shall be made not later than the last
date for making the election in question). Increases or decreases in the amount
or percentage a Participant elects to defer shall not be permitted after the
beginning of the calendar year during which the applicable Compensation Year
begins; provided that if a Participant receives a distribution on account of an
Unforeseeable Emergency pursuant to Section 6.06, the Plan Administrator may
cancel the Participant’s deferral election for the year in which such
distribution occurs.  If an election is cancelled because of a distribution on
account of an Unforeseeable Emergency, such cancellation shall permanently apply
to the deferral election for such year, and the Participant will only be
eligible to make a new deferral election for the next year pursuant to the rules
in Sections 4.01 and 4.02.
 

 
10

--------------------------------------------------------------------------------

 



(c)           Beneficiaries.  A Participant may designate on the Election Form
(or in some other manner authorized by the Plan Administrator) one or more
Beneficiaries to receive payment, in the event of his or her death, of the
amounts credited to his or her Account; provided that, to be effective, any
Beneficiary designation must be in writing, signed by the Participant, and must
meet such other standards (including any requirement for spousal consent) as the
Plan Administrator shall require from time to time.  The Beneficiary designation
must also be filed with the Plan Administrator prior to the Participant’s
death.  An incomplete Beneficiary designation, as determined by the Plan
Administrator, shall be void and of no effect.  In determining whether a
Beneficiary designation that relates to the Plan is in effect, unrevoked
designations that were received under the Pre-409A Program or prior to the
Effective Date shall be considered.  A Beneficiary designation of an individual
by name remains in effect regardless of any change in the designated
individual’s relationship to the Participant.  Any Beneficiary designation
submitted to the Plan Administrator that only specifies a Beneficiary by
relationship shall not be considered an effective Beneficiary designation and
shall be void and of no effect.  If more than one Beneficiary is specified and
the Participant fails to indicate the respective percentage applicable to two or
more Beneficiaries, then each Beneficiary for whom a percentage is not
designated will be entitled to an equal share of the portion of the Account (if
any) for which percentages have not been designated. At any time, a Participant
may change a Beneficiary designation for his or her Account in a writing that is
signed by the Participant and filed with the Plan Administrator prior to the
Participant’s death, and that meets such other standards as the Plan
Administrator shall require from time to time.  An individual who is otherwise a
Beneficiary with respect to a Participant’s Account ceases to be a Beneficiary
when all payments have been made from the Account.


4.03           Period of Deferral; Form of Payment:


(a)           Period of Deferral.  An Eligible Director making a deferral
election shall specify a deferral period on his or her Election Form by
designating a Specific Payment Date and/or the date he or she incurs a
Separation from Service.  In no event shall an Eligible Director’s Specific
Payment Date be later than his or her 80th birthday (and the specification of
such a later date shall be deemed instead to specify the Director’s 80th
birthday as the Specific Payment Date).  In addition, an Eligible Director shall
be deemed to have elected a period of deferral of not less than the first day of
the second Plan Year after the end of the Plan Year during which the Annual
Retainer would have been paid absent the deferral. If the Specific Payment Date
selected by an Eligible Director would result in a period of deferral that is
less than the minimum, the Eligible Director shall be deemed to have selected a
Specific Payment Date equal to the minimum period of deferral as provided in the
preceding sentence.  If an Eligible Director fails to affirmatively designate a
period of deferral on his or her Election Form, he or she shall be deemed to
have specified the date on which he or she incurs a Separation from Service.


(b)           Form of Payment.  An Eligible Director making a deferral election
shall specify a form of payment on his or her Election Form by designating
either a lump sum payment or annual installment payments to be paid over a
period of not more than 20 years but not later than the Eligible Director’s 80th
birthday.  If the Eligible Director elects installment payments and the
installments would otherwise extend beyond the Eligible Director’s 80th
birthday, such election shall be treated as an election for installments over a
period of whole and partial years that ends on the Eligible Director’s 80th
birthday; provided that the amounts to be distributed in connection with the
installments prior to the Eligible Director’s 80th birthday shall be determined
in accordance with Section 6.08 by assuming that the installments shall continue
for the full number of installments with the entire remaining amount of the
relevant Deferral Subaccount distributed on the Eligible Director’s 80th
birthday.  If an Eligible Director fails to make a form of payment election for
a deferral as provided above, he or she shall be deemed to have elected a lump
sum payment.  The initial form of payment for the Initial Retainer are governed
by Section 4.05.


11

--------------------------------------------------------------------------------


 
4.04           Second Look Election:


(a)           General.  Subject to Subsection (b) below, a Participant who has
made a valid initial deferral in accordance with the foregoing provisions of
this Article may subsequently make another one-time election regarding the time
and/or form of payment of his or her deferral.  This opportunity to modify the
Participant’s initial election is referred to as a “Second Look Election.”  A
Second Look Election may be made for an Annual Retainer or an Initial Retainer.


(b)           Requirements for Second Look Elections.  A Second Look Election
must comply with all of the following requirements:


(1)           If a Participant’s initial election specified payment based on a
Specific Payment Date, the Participant may only make a Second Look Election if
the election is made at least 12 months before the Participant’s original
Specific Payment Date.  In addition, in this case the Participant’s Second Look
Election must provide for a new Specific Payment Date that is at least 5 years
after the original Specific Payment Date.  The Specific Payment Date applicable
pursuant to a Second Look Election may not be after the Participant’s 80th
birthday, and if this would be necessary to comply with 5-year rule stated
above, then a Second Look Election may not be made.


(2)           Subject to subsection (d), if a Participant’s initial election
specified payment based on the Participant’s Separation from Service (including
mandatory deferrals under Section 4.05), the Participant may only make a Second
Look Election if the election is made at least 12 months before the
Participant’s Separation from Service.  In addition, in this case the
Participant’s Second Look Election must delay the payment of the Participant’s
deferral to a new Specific Payment Date that turns out to be at least 5 years
after the Participant’s Separation from Service.  If the Specific Payment Date
selected in a Second Look Election turns out to be less than 5 years after the
Participant’s Separation from Service, the Second Look Election is void.
 
 
 
12

--------------------------------------------------------------------------------

 
 


(3)           Subject to subsection (d), if a Participant’s initial election
specified payment based on the earlier of the Participant’s Separation from
Service or a Specific Payment Date, the Participant may only make a Second Look
Election if the election is made at least 12 months before the Specific Payment
Date and at least 12 months before the Participant’s Separation from
Service.  In addition, in this case the Participant must elect a new Specific
Payment Date that is at least 5 years after the prior Specific Payment
Date.  Then the Second Look Election will only include the new Specific Payment
Date as the payment trigger and the separate Separation from Service trigger in
the original election will be void.


(4)           A Participant may make only one Second Look Election for each
individual deferral, and each Second Look Election must comply with all of the
relevant requirements of this Section.


(5)           A Participant who uses a Second Look Election to change the form
of the Participant’s payment from a lump sum to installments shall be subject to
the provisions of Subsection (c) below regarding installment payment elections,
and such installment payments must begin no earlier than 5 years after when the
lump sum payment would have been paid based upon the Participant’s initial
election.
 
(6)           If a Participant’s initial election specified payment in the form
of installments and the Participant wants to elect instead payment in a lump
sum, the earliest payment date of the lump sum must be no earlier than 5 years
after the first payment date that applied under the Participant’s initial
installment election.


(7)           For purposes of this Section, all of a Participant’s installment
payments related to a specific deferral election shall be treated as a single
payment.


A Second Look Election will be void and payment will be made based on the
Participant’s original election under Section 4.03 (or the mandatory provisions
of Section 4.05) if all of the relevant provisions of this subsection (b) are
not satisfied in full.  However, if a Participant’s Second Look Election becomes
effective in accordance with the provisions of subsection (b), the Participant’s
original election shall be superseded (including any Specific Payment Date
specified therein), and the original election shall not be taken into account
with respect to the deferral that is subject to the Second Look Election.
 

 
13

--------------------------------------------------------------------------------

 

(c)             Installment Payments.  A Participant making a Second Look
Election may make an election to change the payment of the deferral subject to
the Second Look Election from a lump sum payment to installment
payments.  Participants are allowed to choose installment payments by
designating that payments shall be paid annually over five years, but not later
than the Participant’s 80th birthday.  If the Participant elects installment
payments and the installments would otherwise begin before and extend beyond the
Participant’s 80th birthday, such election shall be treated as an election for
installments over a period of whole and partial years that ends on the
Participant’s 80th birthday; provided that the amounts to be distributed in
connection with the installments prior to the Participant’s 80th birthday shall
be determined in accordance with Section 6.08 by assuming that the installments
shall continue for the full number of installments, with the entire remaining
amount of the relevant Deferral Subaccount distributed on the Participant’s 80th
birthday.


(d)             Special Rules for Certain Second Look
Elections.  Notwithstanding the provisions in subsections (b)(2) and (b)(3), if
a Participant’s initial deferral election specified payment based on the
Participant’s Separation from Service or the earlier of the Participant’s
Separation from Service or a Specific Payment Date, then –


(1)             If such Participant is determined to be Disabled, such
Participant shall not be eligible to make a Second Look Election on or after the
date the Participant is determined to be Disabled; and


(2)             If such Participant submits a Second Look Election, such
Participant’s Second Look Election shall not take effect until the later of (i)
the date the Participant has rendered 10 years of service on the Board of
Directors or (ii) the date that is 12 months after the date on which the Second
Look Election is made.


For purposes of paragraph (2) above, if a Participant Separates from Service
prior to the date that a Participant’s Second Look Election takes effect, then
the Participant’s Second Look Election shall be void and payment shall be made
based on the Participant’s original deferral election under Section 4.03 (or the
mandatory provisions of Section 4.05).


(e)           Plan Administrator’s Role.  Each Participant has the sole
responsibility to elect a Second Look Election by contacting the Plan
Administrator and to comply with the requirements of this Section.  The Plan
Administrator may provide a notice of a Second Look Election opportunity to some
or all Participants, but the Plan Administrator is under no obligation to
provide such notice (or to provide it to all Participants, in the event a notice
is provided only to some Participants).  The Plan Administrator has no
discretion to waive or otherwise modify any requirement for a Second Look
Election set forth in this Section or in Section 409A.
 
4.05           Deferral of Initial Retainer.


(a)           General.  As provided in this Section, the Board of Directors of
the Company has determined that the Initial Retainer shall be automatically
deferred under the Plan.
 
 
14

--------------------------------------------------------------------------------




(b)           Deferrals.  The Initial Retainer shall be automatically deferred
under this Plan without any requirement or right on behalf of the Eligible
Director to make a deferral election.  Such deferral shall occur immediately
prior to the time the Eligible Director first has a legally binding right to the
Initial Retainer.  The deferral of the Initial Retainer shall be credited to a
separate Deferral Subaccount for the applicable Compensation Year.


(c)           Time and Form of Payment.  Each Initial Retainer shall be
distributed in accordance with Section 6.07, and the Eligible Director shall not
be permitted to make an initial election for the time and form of payment of the
Initial Retainer.  However, if an Eligible Director properly completes a Second
Look Election and changes the time of payment pursuant to such Second Look
Election, he/she may also change the form of payment pursuant to such Second
Look Election.

 
15

--------------------------------------------------------------------------------

 



ARTICLE V – INTERESTS OF PARTICIPANTS


5.01           Accounting for Participants’ Interests:


(a)           Deferral Subaccounts.  Each Participant shall have at least one
separate Deferral Subaccount for each separate deferral of Director Compensation
made by the Participant under this Plan.  A Participant’s deferral shall be
credited as of the date of the deferral to his or her Account as soon as
administratively practicable following the date the compensation would be paid
in the absence of a deferral.  A Participant’s Account is a bookkeeping device
to track the value of the Participant’s deferrals and the Company’s liability
therefor.  No assets shall be reserved or segregated in connection with any
Account, and no Account shall be insured or otherwise secured.


(b)           Account Earnings or Losses.  As of each Valuation Date, a
Participant’s Account shall be credited with earnings and gains (and shall be
debited for expenses and losses) determined as if the amounts credited to the
Participant’s Account had actually been invested in accordance with this
Article.  The Plan provides only for “phantom investments,” and therefore such
earnings, gains, expenses and losses are hypothetical and not actual.  However,
they shall be applied to measure the value of a Participant’s Account and the
amount of the Company’s liability to make deferred payments to or on behalf of
the Participant.


5.02           Phantom Investment of Account:


(a)           General.  Each of a Participant’s Deferral Subaccounts shall be
invested on a phantom basis in phantom YUM! Brands Common Stock as provided in
Subsection (b) below.


(b)           Phantom YUM! Brands Common Stock.  Participant Accounts invested
in this phantom option are adjusted to reflect an investment in YUM! Brands
Common Stock.  An amount deferred into this option is converted to phantom
shares of YUM! Brands Common Stock of equivalent value by dividing such amount
by the Fair Market Value of a share of YUM! Brands Common Stock on the Valuation
Date as of which the amount is treated as invested in this option by the Plan
Administrator.  Only whole shares are determined.  Any partial share (and all
amounts that would be received by the Account as dividends, if dividends were
paid on phantom shares of YUM! Brands Common Stock as they are on actual shares)
are credited to a dividend subaccount that is invested on a phantom basis as
described in paragraph (4) below.  The Plan Administrator shall adopt a fair
valuation methodology for valuing a phantom investment in this option, such that
the value shall reflect the complete value of an investment in YUM! Brands
Common Stock in accordance with the following Paragraphs below.


(1)           A Participant’s interest in the phantom YUM! Brands Common Stock
is valued as of a Valuation Date by multiplying the number of phantom shares
credited to his or her Account on such date by the Fair Market Value of a share
of YUM! Brands Common Stock on such date.


(2)           If shares of YUM! Brands Common Stock change by reason of any
stock split, stock dividend, recapitalization, merger, consolidation, spin-off,
combination or exchange of shares or any other corporate change treated as
subject to this provision by the Plan Administrator, such equitable adjustment
shall be made in the number and kind of phantom shares credited to an Account or
Deferral Subaccount as the Plan Administrator may determine to be necessary or
appropriate.

 
16

--------------------------------------------------------------------------------

 



(3)           In no event will shares of YUM! Brands Common Stock actually be
purchased or held under this Plan, and no Participant shall have any rights as a
shareholder of YUM! Brands Common Stock on account of an interest in this
phantom option.


(4)           All amounts that would be received by the Account as dividends, if
dividends were paid on phantom shares of YUM! Brands Common Stock as they are on
actual shares are credited to a dividend subaccount that is invested on a
phantom basis (the “Dividend Subaccount”).  Amounts credited to a Participant’s
Dividend Subaccount shall accrue a return based upon the prime rate of interest
announced from time to time by Citibank, N.A. (or another bank designated by the
Plan Administrator from time to time).  Returns accrue during the period since
the last Valuation Date based on the prime rate in effect on the first business
day after such Valuation Date and are compounded annually.  An amount is
credited with the applicable rate of return beginning with the date as of which
the amount is treated as invested in this option by the Plan Administrator.


(c)           Phantom YUM! Brands Common Stock Fund Restrictions.
Notwithstanding the preceding provisions of this Section, the Plan Administrator
may at any time alter the effective date of any investment or allocation
involving phantom YUM! Brands Common Stock pursuant to Section 7.03(j) (relating
to safeguards against insider trading).  The Plan Administrator may also, to the
extent necessary to ensure compliance with Rule 16b-3(f) of the Act, arrange for
tracking of any such transaction defined in Rule 16b-3(b)(1) of the Act and bar
any such transaction to the extent it would not be exempt under Rule
16b-3(f).  The Company may also impose blackout periods pursuant to the
requirements of the Sarbanes-Oxley Act of 2002 whenever the Company determines
that circumstances warrant.  Further, the Company may impose quarterly blackout
periods on insider trading in phantom YUM! Brands Common Stock as needed (as
determined by the Company), timed to coincide with the release of the Company’s
quarterly earnings reports.  The commencement and termination of these blackout
periods in each quarter, the parties to which they apply and the activities they
restrict shall be as set forth in the official insider trading policy
promulgated by the Company from time to time.  These provisions shall apply
notwithstanding any provision of the Plan to the contrary except Section
7.(relating to compliance with Section 409A).
 
5.03           Vesting of a Participant’s Account:


A Participant’s interest in the value of his or her Account shall at all times
be 100% vested, which means that it will not forfeit as a result of his or her
Separation from Service.



 
17

--------------------------------------------------------------------------------

 



ARTICLE VI – DISTRIBUTIONS


6.01           General:


A Participant’s Deferral Subaccount(s) shall be distributed as provided in this
Article, subject in all cases to Section 7.03(j) (relating to safeguards against
insider trading) and Section 7.06 (relating to compliance with Section 16 of the
Act).  All Deferral Subaccount balances shall be paid in whole shares of YUM!
Brands Common Stock, other than the amounts that are credited to the phantom
Dividend Subaccount which shall be paid in cash.  In no event shall any portion
of a Participant’s Account be distributed earlier or later than is allowed under
Section 409A.  The following general rules shall apply for purposes of
interpreting the provisions of this Article VI.


(a)           Section 6.02 (Distributions Based on a Specific Payment Date)
applies when a Participant has elected to defer until a Specific Payment Date
and the Specific Payment Date is reached before the Participant’s Separation
from Service or death.  If such a Participant dies prior to the Specific Payment
Date, Section 6.04 shall apply to the extent it would result in an earlier
distribution of all or part of a Participant’s Account.


(b)           Section 6.03 (Distributions on Account of a Separation from
Service) applies when a Participant has elected to defer until a Separation from
Service and then the Participant Separates from Service (other than as a result
of death).


(c)           Section 6.04 (Distributions on Account of Death) applies when the
Participant dies.  If a Participant is entitled to receive or is receiving a
distribution under Section 6.02 or 6.03 at the time of his or her death, Section
6.04 shall take precedence over those sections to the extent Section 6.04 would
result in an earlier distribution of all or part of a Participant’s Account.


(d)           Section 6.05 (Distributions on Account of Unforeseeable Emergency)
applies when the Participant incurs an Unforeseeable Emergency prior to when a
Participant’s Account is distributed under Sections 6.02 through 6.04.  In this
case, the provisions of Section 6.05 shall take precedence over Sections 6.02
through 6.04 to the extent Section 6.05 would result in an earlier distribution
of all or part of the Participant’s Account.


6.02           Distributions Based on a Specific Payment Date:


This Section shall apply to distributions that are to be made upon the
occurrence of a Specific Payment Date.  In the event a Participant’s Specific
Payment Date for a Deferral Subaccount is reached before (i) the Participant’s
Separation from Service (other than for death) or (ii) the Participant’s death,
such Deferral Subaccount shall be distributed based on the occurrence of such
Specific Payment Date in accordance with the following terms and conditions:


(a)           If a Participant’s Deferral Subaccount is to be paid in the form
of a lump sum pursuant to Sections 4.03 or 4.04, whichever is applicable, the
Deferral Subaccount shall be valued as of the last Distribution Valuation Date
that immediately precedes the Specific Payment Date, and the resulting amount
shall be paid in a single lump sum on the Specific Payment Date.

 
18

--------------------------------------------------------------------------------

 



(b)           If a Participant’s Deferral Subaccount is to be paid in the form
of installments pursuant to Section 4.03 or 4.04, whichever is applicable, the
Deferral Subaccount shall be valued as of the last Distribution Valuation Date
that immediately precedes the Specific Payment Date and the first installment
payment shall be paid on the Specific Payment Date.  Thereafter, installment
payments shall continue in accordance with the schedule elected by the
Participant on the Election Form or the Second Look Election (whichever is
applicable, and subject in each case to the provisions of this Plan that
constrain such elections), except as provided in Sections 6.04 and 6.05
(relating to distributions on account of death and Unforeseeable
Emergency).  The amount of each installment shall be determined under Section
6.07.  Notwithstanding the preceding provisions of this Subsection, if before
the date the last installment distribution is processed for payment the
Participant would be entitled to a distribution in accordance with Section 6.04
(relating to a distribution on account of death), the remaining balance of the
Participant’s Deferral Subaccounts that would otherwise be distributed based on
such Specific Payment Date shall instead be distributed in accordance with
Section 6.04 (relating to distributions on account of death), whichever applies,
but only to the extent it would result in an earlier distribution of the
Participant’s Subaccounts in the case of Section 6.04.


(c)           If the Participant selected both Separation from Service and a
Specific Payment Date for a Deferral Subaccount, then the provisions of Section
6.03(c) shall apply.


6.03           Distributions on Account of a Separation from Service:


This Section shall apply to distributions that are to be made upon Separation
from Service.  When used in this Section, the phrase “Separation from Service”
shall only refer to a Separation from Service that is not for death.


(a)           If the Participant’s Separation from Service is prior to the
Specific Payment Date that is applicable to a Deferral Subaccount, the
Participant’s Deferral Subaccount shall be distributed as of the first day of
the first calendar quarter that immediately follows the Participant’s Separation
from Service as provided in subsection (d).


(b)           If the Participant has selected payment of his or her deferral on
account of Separation from Service, distribution of the related Deferral
Subaccount shall commence as follows:


(1)           For deferrals of Director Compensation other than Initial
Retainers, the Deferral Subaccount shall be distributed as of the first day of
the first calendar quarter that immediately follows the Participant’s Separation
from Service as provided in subsection (d); and


(2)           For Initial Retainers, the Deferral Subaccount shall be valued and
distributed pursuant to Section 6.06.


(c)           If the Participant selected both Separation from Service and a
Specific Payment Date for a Deferral Subaccount, then the distribution of the
related Deferral Subaccount shall commence as follows:


(1)           If the Specific Payment Date occurs prior to the Separation from
Service, then the Deferral Subaccount shall be valued and distributed based on
the Specific Payment Date pursuant to the provisions of Sections 6.02(a) and
(b); and

 
19

--------------------------------------------------------------------------------

 



(2)           If the Separation from Service occurs prior to the Specific
Payment Date, then the Deferral Subaccount shall be valued and distributed based
on the Separation from Service pursuant to the provisions of Section 6.03(a).


(d)           The distribution provided in subsections (a), (b) or (c) shall be
made in either a single lump sum payment or in installment payments depending
upon the Participant’s deferral election under Sections 4.03 or 4.04.  If the
Deferral Subaccount is to be paid in the form of a lump sum, the Deferral
Subaccount shall be distributed in a lump sum on the first day of the first
calendar quarter that is after the Separation from Service.  If a Participant’s
Deferral Subaccount is to be paid in the form of installments pursuant to
Section 4.03 or 4.04, whichever is applicable, the first installment payment
shall be paid on the first day of the first calendar quarter that is after the
Separation from Service.  Thereafter, installment payments shall continue in
accordance with the schedule elected by the Participant on his/her deferral
election form or Second Look Election (and subject in each case to the
provisions of this Plan that constrain such elections), except as provided in
Sections 6.04 and 6.05 (relating to distributions on account of death and
Unforeseeable Emergency).  The amount of each installment shall be determined
under Section 6.07.  Notwithstanding the preceding provisions of this
Subsection, if before the date the last installment distribution is processed
for payment the Participant would be entitled to a distribution in accordance
with Section 6.04 (relating to a distribution on account of death), the
remaining balance of the Participant’s Deferral Subaccounts that would otherwise
be distributed based on such Separation from Service shall instead be
distributed in accordance with Section 6.04 (relating to distributions on
account of death), whichever applies, but only to the extent it would result in
an earlier distribution of the Participant’s Account in the case of Section
6.04.  Unless otherwise provided in this Section, a distribution shall be valued
as of the Distribution Valuation Date that immediately precedes the date the
payment is to be made.


(e)           Notwithstanding the subsections above, if the Participant is
classified as a Key Employee at the time of the Participant’s Separation from
Service (or at such other time for determining Key Employee status as may apply
under Section 409A), then such Participant’s Account shall not be paid, as a
result of the Participant’s Separation from Service, earlier than the date that
is at least 6 months after the Participant’s Separation from Service.  In such
event:


(1)           any applicable lump sum payment shall be valued as of the first
Distribution Valuation Date that is on or after the date that is 6 months after
the date of the Participant’s Separation from Service and the resulting amount
shall be distributed on such date; and



 
20

--------------------------------------------------------------------------------

 
 
 
(2)           any installment payments that would otherwise have been paid
during such 6 month period shall be valued as of the first Distribution
Valuation Date that is on or after the date that is 6 months after the date of
the Participant’s Separation from Service pursuant to Section 6.07 and the
resulting amount(s) shall be distributed in a lump sum on such date and the
installment stream shall continue from that point in accordance with the
applicable schedule.


(f)           If the Participant is receiving installment payments for one or
more Deferral Subaccounts in accordance with Section 6.02 at the time of his or
her Separation from Service, such installment payments shall continue to be paid
based upon the Participant’s deferral election (but subject to acceleration
under Sections 6.04 and 6.05 relating to distributions on account of death and
Unforeseeable Emergency).


6.04           Distributions on Account of Death:


(a)           Upon a Participant’s death, the Participant’s Account under the
Plan shall be distributed in a single lump sum as of the first day of the first
calendar quarter immediately following the Participant’s death.  This payment
shall be valued as of the Distribution Valuation Date that immediately precedes
the payment date.  If the Participant is receiving installment payments at the
time of the Participant’s death, such installment payments shall continue in
accordance with the terms of the Participant’s deferral election that governs
such payments until the time that the lump sum payment is due to be paid under
the provisions of the preceding sentence of this Subsection.  Immediately prior
to the time that such lump sum payment is to be paid all installment payments
shall cease and the remaining balance of the Participant’s Account shall be
distributed at such scheduled payment time in a single lump sum.  Amounts paid
following a Participant’s death, whether a lump sum or continued installments,
shall be paid to the Participant’s Beneficiary.  If some but not all of the
persons designated as Beneficiaries by a Participant to receive his or her
Account at death predecease the Participant, the Participant’s surviving
Beneficiaries shall be entitled to the portion of the Participant’s Account
intended for such pre-deceased persons in proportion to the surviving
Beneficiaries’ respective shares.


(b)           Effective from and after January 1, 2009, if no designation is in
effect at the time of a Participant’s death (as determined by the Plan
Administrator) or if all persons designated as Beneficiaries have predeceased
the Participant, then the payments to be made pursuant to this Section shall be
distributed as follows:


(1)           If the Participant is married at the time of his/her death, all
payments made pursuant to this Section shall be paid to the Participant’s
spouse; and


(2)           If the Participant is not married at the time of his/her death,
all payments made pursuant to this Section shall be paid to the Participant’s
estate.


The Plan Administrator shall determine whether a Participant is “married” and
shall determine a Participant’s “spouse” based on the state or local law where
the Participant has his/her primary residence at the time of death.  The Plan
Administrator is authorized to make any applicable inquires and to request any
documents, certificates or other information that it deems necessary or
appropriate in order to make the above determinations.



 
21

--------------------------------------------------------------------------------

 
 
(c)           Prior to the time the value of the Participant’s Account is
distributed under this Section, the Participant’s Beneficiary may apply for a
distribution under Section 6.05 (relating to a distribution on account of an
Unforeseeable Emergency).


(d)           Any claim to be paid any amounts standing to the credit of a
Participant in connection with the Participant’s death must be received by the
Plan Administrator or the Plan Administrator at least 14 days before any such
amount is paid out by the Plan Administrator.  Any claim received thereafter is
untimely, and it shall be unenforceable against the Plan, the Company, the Plan
Administrator, the Plan Administrator or any other party acting for one or more
of them.
 
6.05           Distributions on Account of Unforeseeable Emergency:


Prior to the time that an amount would become distributable under Sections 6.02
through 6.04, a Participant or Beneficiary may file a written request with the
Plan Administrator for accelerated payment of all or a portion of the amount
credited to the Participant’s Account based upon an Unforeseeable
Emergency.  After an individual has filed a written request pursuant to this
Section, along with all supporting material that may be required by the Plan
Administrator from time to time, the Plan Administrator shall determine within
60 days (or such other number of days that is necessary if special circumstances
warrant additional time) whether the individual meets the criteria for an
Unforeseeable Emergency.  If the Plan Administrator determines that an
Unforeseeable Emergency has occurred, the Participant or Beneficiary shall
receive a distribution from his or her Account on the date that such
determination is finalized by the Plan Administrator. However, such distribution
shall not exceed the dollar amount necessary to satisfy the Unforeseeable
Emergency (plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution) after taking into account the extent to which the
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).


6.06           Distributions of Initial Retainers:


(a)           This Section 6.06 shall govern the distribution of all Initial
Retainers under the Plan.  Subject to subsection (b) below, a Participant’s
Deferral Subaccount(s) for an Initial Retainer shall be distributed upon the
earliest of the following to occur:


(1)           The Participant’s Separation from Service (other than on account
of death) pursuant to the rules in subsection (b) below;


 
22

--------------------------------------------------------------------------------

 
 
(2)           The Participant’s death pursuant to the distribution rules of
Section 6.04; or


(3)           The occurrence of an Unforeseeable Emergency with respect to the
Participant pursuant to the distribution rules of Section 6.05.


(b)           Upon the Participant’s Separation from Service, the applicable
Deferral Subaccount for the Participant’s Initial Retainer shall be distributed
as of the first day of the first calendar quarter that immediately follows the
Participant’s Separation from Service and the resulting amount shall be
distributed in a single lump sum payment on such date.  This payment shall be
valued as of the Distribution Valuation Date that immediately precedes the
payment date.  However, the Participant shall be allowed to complete a Second
Look Election that changes the time and form of payment.  If a Participant
completes and files a valid Second Look Election pursuant to Section 4.05,
his/her Deferral Subaccount for the Initial Retainer shall be distributed based
on the Second Look Election, subject to the provisions of subsections (a)(2) and
(a)(3).
 
6.07           Valuation:


In determining the amount of any individual distribution pursuant to this
Article, the Participant's Deferral Subaccount shall continue to be credited
with earnings and gains (and debited for expenses and losses) as specified in
Article V until the Distribution Valuation Date that is used in determining the
amount of the distribution under this Article.  If a particular Section in this
Article does not specify a Distribution Valuation Date to be used in calculating
the distribution, the Participant's Deferral Subaccount shall continue to be
credited with earnings and gains (and debited for expenses and losses) as
specified in Article V until the Distribution Valuation Date most recently
preceding the date of such distribution.  In determining the value of a
Participant’s remaining Deferral Subaccount following an installment
distribution from the Deferral Subaccount (or a partial distribution under
Section 6.05 relating to a distribution on account of an Unforeseeable
Emergency), such distribution shall reduce the value of the Participant’s
Deferral Subaccount as of the close of the Distribution Valuation Date most
recently preceding the payment date for such installment (or partial
distribution).  The amount to be distributed in connection with any installment
payment shall be determined by dividing the value of a Participant’s Deferral
Subaccount as of such Distribution Valuation Date (determined before reduction
of the Deferral Subaccount as of such Distribution Valuation Date in accordance
with the preceding sentence) by the remaining number of installments to be paid
with respect to the Deferral Subaccount.


6.08           Impact of Section 16 of the Act on Distributions:


The provisions of Section 7.06 shall apply in determining whether a
Participant’s distribution shall be delayed beyond the date applicable under the
preceding provisions of this Article VI.
 
 
23

--------------------------------------------------------------------------------



 
6.09           Actual Payment Date:


An amount payable on a date specified in this Article VI shall be paid no later
than the later of (a) the end of the calendar year in which the specified date
occurs, or (b) the 15th day of the third calendar month following such specified
date.  In addition, the Participant (or Beneficiary) is not permitted to
designate the taxable year of the payment.





 
24

--------------------------------------------------------------------------------

 

Article VII – PLAN ADMINISTRATION


7.01           Plan Administrator:


The Plan Administrator is responsible for the administration of the Plan.  The
Plan Administrator has the authority to name one or more delegates to carry out
certain responsibilities hereunder, as specified in the definition of Plan
Administrator.  To the extent not already set forth in the Plan, any such
delegation shall state the scope of responsibilities being delegated and is
subject to Section 7.06 below.


7.02           Action:


Action by the Plan Administrator may be taken in accordance with procedures that
the Plan Administrator adopts from time to time or that the Company’s Legal
Department determines are legally permissible.


7.03           Powers of the Plan Administrator:


The Plan Administrator shall administer and manage the Plan and shall have (and
shall be permitted to delegate) all powers necessary to accomplish that purpose,
including the following:


(a)           To exercise its discretionary authority to construe, interpret,
and administer this Plan;


b)           To exercise its discretionary authority to make all decisions
regarding eligibility, participation and deferrals, to make allocations and
determinations required by this Plan, and to maintain records regarding
Participants’ Accounts;


(c)           To compute and certify to the Company the amount and kinds of
payments to Participants or their Beneficiaries, and to determine the time and
manner in which such payments are to be paid;


(d)           To authorize all disbursements by the Company pursuant to this
Plan;


(e)           To maintain (or cause to be maintained) all the necessary records
for administration of this Plan;


(f)           To make and publish such rules for the regulation of this Plan as
are not inconsistent with the terms hereof;


(g)           To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;


(h)           To change the phantom investment under Article V;



 
25

--------------------------------------------------------------------------------

 

 
(i)           To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan; and

(j)           Notwithstanding any other provision of this Plan except Section
7.07 (relating to compliance with Section 409A), the Plan Administrator may take
any action the Plan Administrator determines is necessary to assure compliance
with any policy of the Company respecting insider trading as may be in effect
from time to time.  Such actions may include altering the distribution date of
Deferral Subaccounts.  Any such actions shall alter the normal operation of the
Plan to the minimum extent necessary.


The Plan Administrator has the exclusive and discretionary authority to construe
and to interpret the Plan, to decide all questions of eligibility for benefits,
to determine the amount and manner of payment of such benefits and to make any
determinations that are contemplated by (or permissible under) the terms of this
Plan, and its decisions on such matters will be final and conclusive on all
parties.  Any such decision or determination shall be made in the absolute and
unrestricted discretion of the Plan Administrator, even if (1) such discretion
is not expressly granted by the Plan provisions in question, or (2) a
determination is not expressly called for by the Plan provisions in question,
and even though other Plan provisions expressly grant discretion or call for a
determination.  As a result, benefits under this Plan will be paid only if the
Plan Administrator decides in its discretion that the applicant is entitled to
them.  In the event of a review by a court, arbitrator or any other tribunal,
any exercise of the Plan Administrator’s discretionary authority shall not be
disturbed unless it is clearly shown to be arbitrary and capricious.


7.04           Compensation, Indemnity and Liability:


The Plan Administrator will serve without bond and without compensation for
services hereunder.  All expenses of the Plan and the Plan Administrator will be
paid by the Company.  To the extent deemed appropriate by the Plan
Administrator, any such expense may be charged against specific Participant
Accounts, thereby reducing the obligation of the Company.  No member of the
Board of Directors (who serves as the Plan Administrator), and no individual
acting as the delegate of the Board of Directors, shall be liable for any act or
omission of any other member or individual, nor for any act or omission on his
or her own part, excepting his or her own willful misconduct.  The Company will
indemnify and hold harmless each member of the Board of Directors and any
employee of the Company (or a Company affiliate, if recognized as an affiliate
for this purpose by the Plan Administrator) acting as the delegate of the Board
of Directors against any and all expenses and liabilities, including reasonable
legal fees and expenses, arising in connection with this Plan out of his or her
membership on the Board of Directors (or his or her serving as the delegate of
the Board of Directors), excepting only expenses and liabilities arising out of
his or her own willful misconduct or bad faith.



 
26

--------------------------------------------------------------------------------

 
 
7.05           Withholding:


The Company shall withhold from amounts due under this Plan, any amount
necessary to enable the Company to remit to the appropriate government entity or
entities on behalf of the Participant as may be required by the federal income
tax provisions of the Code, by an applicable state’s income tax provisions, and
by an applicable city, county or municipality’s earnings or income tax
provisions.  Further, the Company shall withhold from the payroll of, or collect
from, a Participant the amount necessary to remit on behalf of the Participant
any Social Security and/or Medicare taxes which may be required with respect to
amounts deferred or accrued by a Participant hereunder, as determined by the
Company.  In addition, to the extent required by Section 409A, amounts deferred
under this Plan shall be reported to the Internal Revenue Service as provided by
Section 409A, and any amounts that become taxable hereunder pursuant to Section
409A shall be reported as taxable compensation to the Participant as provided by
Section 409A.

 
7.06           Section 16 Compliance:


(a)           In General.  This Plan is intended to be a formula plan for
purposes of Section 16 of the Act.  Accordingly, in the case of a deferral or
other action under the Plan that constitutes a transaction that could be covered
by Rule 16b-3(d) or (e), if it were approved by the Company’s Board of Directors
or Compensation Committee (“Board Approval”), it is intended that the Plan shall
be administered by delegates of the Board of Directors, in the case of a
Participant who is subject to Section 16 of the Act, in a manner that will
permit the Board Approval of the Plan to avoid any additional Board Approval of
specific transactions to the maximum possible extent.


(b)           Approval of Distributions:  This Subsection shall govern the
distribution of a deferral that (i) is being distributed to a Participant in
cash, (ii) is made to a Participant who is subject to Section 16 of the Act at
the time the interest in phantom YUM! Brands Common Stock would be liquidated in
connection with the distribution, and (iii) if paid at the time the distribution
would be made without regard to this subsection, could result in a violation of
Section 16 of the Act because there is an opposite way transaction that would be
matched with the liquidation of the Participant’s interest in phantom YUM!
Brands Common Stock (either as a “discretionary transaction,” within the meaning
of Rule 16b-3(b)(1), or as a regular transaction, as applicable) (a “Covered
Distribution”).  In the case of a Covered Distribution, if the liquidation of
the Participant’s interest in phantom YUM! Brands Common Stock in connection
with the distribution has not received Board Approval by the time the
distribution would be made if it were not a Covered Distribution, or if it is a
discretionary transaction, then the actual distribution to the Participant shall
be delayed only until the earlier of:


(1)           In the case of a transaction that is not a discretionary
transaction, Board Approval of the liquidation of the Participant’s interest in
the phantom YUM! Brands Common Stock in connection with the distribution, or
 
 
27

--------------------------------------------------------------------------------



 
(2)           The date the distribution would no longer violate Section 16 of
the Act, e.g., when the Participant is no longer subject to Section 16 of the
Act, or when the time between the liquidation and an opposite way transaction is
sufficient.


7.07           Conformance with Section 409A:


At all times during each Plan Year, this Plan shall be operated (i) in
accordance with the requirements of Section 409A, and (ii) to preserve the
status of deferrals under the Pre-409A Program as being exempt from Section
409A, i.e., to preserve the grandfathered status of the Pre-409A Program.  In
all cases, the provisions of this Section shall apply notwithstanding any
contrary provision of the Plan that is not contained in this Section.



 
28

--------------------------------------------------------------------------------

 



ARTICLE VIII – CLAIMS PROCEDURE


8.01           Claims for Benefits:


If a Participant, Beneficiary or other person (hereafter, "Claimant") does not
receive timely payment of any benefits which he or she believes are due and
payable under the Plan, he or she may make a claim for benefits to the Plan
Administrator.  The claim for benefits must be in writing and addressed to the
Plan Administrator.  If the claim for benefits is denied, the Plan Administrator
will notify the Claimant within 90 days after the Plan Administrator initially
received the benefit claim.  However, if special circumstances require an
extension of time for processing the claim, the Plan Administrator will furnish
notice of the extension to the Claimant prior to the termination of the initial
90-day period and such extension may not exceed one additional, consecutive
90-day period.  Any notice of a denial of benefits shall advise the Claimant of
the basis for the denial, any additional material or information necessary for
the Claimant to perfect his or her claim, and the steps which the Claimant must
take to appeal his or her claim for benefits.


8.02           Appeals of Denied Claims:


Each Claimant whose claim for benefits has been denied may file a written appeal
for a review of his or her claim by the Plan Administrator.  The request for
review must be filed by the Claimant within 60 days after he or she received the
notice denying his or her claim.  The decision of the Plan Administrator will be
communicated to the Claimant within 60 days after receipt of a request for
appeal.  The notice shall set forth the basis for the Plan Administrator's
decision.  If special circumstances require an extension of time for processing
the appeal, the Plan Administrator will furnish notice of the extension to the
Claimant prior to the termination of the initial 60-day period and such
extension may not exceed one additional, consecutive 60-day period.  In no event
shall the Plan Administrator’s decision be rendered later than 120 days after
receipt of a request for appeal.


8.03           Special Claims Procedures for Disability Determinations:


Notwithstanding Sections 8.01 and 8.02 to the contrary, if the claim or appeal
of the Claimant relates to Disability benefits, such claim or appeal shall be
processed pursuant to the applicable provisions of Department of Labor
Regulation Section 2560.503-1 relating to Disability benefits, including
Sections 2560.503-1(d), 2560.503-1(f)(3), 2560.503-1(h)(4) and 2560.503-1(i)(3).



 
29

--------------------------------------------------------------------------------

 



ARTICLE IX – AMENDMENT AND TERMINATION


9.01           Amendment of Plan:


The Board of Directors (or an applicable committee thereof) of the Company has
the right in its sole discretion to amend this Plan in whole or in part at any
time and in any manner, including the manner of making deferral elections, the
terms on which distributions are made, and the form and timing of
distributions.  However, except for mere clarifying amendments necessary to
avoid an inappropriate windfall, no Plan amendment shall reduce the amount
credited to the Account of any Participant as of the date such amendment is
adopted.  Any amendment shall be in writing and adopted by the Committee.  All
Participants and Beneficiaries shall be bound by such amendment.  Any amendments
made to the Plan shall be subject to any restrictions on amendment that are
applicable to ensure continued compliance under Section 409A.


9.02           Termination of Plan:


(a)           The Company expects to continue this Plan, but does not obligate
itself to do so.  The Company, acting by the Board of Directors (or an
applicable committee thereof), reserves the right to discontinue and terminate
the Plan at any time, in whole or in part, for any reason (including a change,
or an impending change, in the tax laws of the United States or any
state).  Termination of the Plan will be binding on all Participants (and a
partial termination shall be binding upon all affected Participants) and their
Beneficiaries, but in no event may such termination reduce the amounts credited
at that time to any Participant's Account.  If this Plan is terminated (in whole
or in part), the termination resolution shall provide for how amounts
theretofore credited to affected Participants' Accounts will be distributed.


(b)           This Section is subject to the same restrictions related to
compliance with Section 409A that apply to Section 9.01.  In accordance with
these restrictions, the Company intends to have the maximum discretionary
authority to terminate the Plan and make distributions in connection with a
change in ownership or effective control of the Company or a change in ownership
of a substantial portion of the assets of the Company, all within the meaning
of  Section 409A (a “Change in Control”), and the maximum flexibility with
respect to how and to what extent to carry this out following a Change in
Control as is permissible under Section 409A.  The previous sentence contains
the exclusive terms under which a distribution may be made in connection with
any change in control with respect to deferrals made under this 409A Program.



 
30

--------------------------------------------------------------------------------

 



ARTICLE X – MISCELLANEOUS


10.01                      Limitation on Participant's Rights:


Participation in this Plan does not give any Participant the right to be
retained in the service of the Company.  The Company reserves the right to
terminate the service of any Participant without any liability for any claim
against the Company under this Plan, except for a claim for payment of deferrals
as provided herein.


10.02                      Unfunded Obligation of the Company:


The benefits provided by this Plan are unfunded.  All amounts payable under this
Plan to Participants are paid from the general assets of the Company.  Nothing
contained in this Plan requires the Company to set aside or hold in trust any
amounts or assets for the purpose of paying benefits to Participants.  Neither a
Participant, Beneficiary, nor any other person shall have any property interest,
legal or equitable, in any specific Company asset.  This Plan creates only a
contractual obligation on the part of the Company, and the Participant has the
status of a general unsecured creditor of the Company with respect to amounts of
compensation deferred hereunder.  Such a Participant shall not have any
preference or priority over, the rights of any other unsecured general creditor
of the Company.  No other Company affiliate guarantees or shares such
obligation, and no other Company affiliate shall have any liability to the
Participant or his or her Beneficiary.


10.03                      Other Plans:


This Plan shall not affect the right of any Eligible Director or Participant to
participate in and receive benefits under and in accordance with the provisions
of any other Director compensation plans which are now or hereafter maintained
by the Company, unless the terms of such other plan or plans specifically
provide otherwise or it would cause such other plan to violate a requirement for
tax favored treatment.


10.04                      Receipt or Release:


Any payment to a Participant in accordance with the provisions of this Plan
shall, to the extent thereof, be in full satisfaction of all claims against the
Plan Administrator, the Plan Administrator and the Company, and the Plan
Administrator may require such Participant, as a condition precedent to such
payment, to execute a receipt and release to such effect.


10.05                      Governing Law:


This Plan shall be construed, administered, and governed in all respects in
accordance with applicable federal law and, to the extent not preempted by
federal law, in accordance with the laws of the State of North Carolina.  If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.

 
31

--------------------------------------------------------------------------------

 



10.06                      Gender, Tense and Examples:


In this Plan, whenever the context so indicates, the singular or plural number
and the masculine, feminine, or neuter gender shall be deemed to include the
other.  Whenever an example is provided or the text uses the term “including”
followed by a specific item or items, or there is a passage having a similar
effect, such passage of the Plan shall be construed as if the phrase “without
limitation” followed such example or term (or otherwise applied to such passage
in a manner that avoids limitation on its breadth of application).


10.07                      Successors and Assigns; Nonalienation of Benefits:


This Plan inures to the benefit of and is binding upon the parties hereto and
their successors, heirs and assigns; provided, however, that the amounts
credited to the Account of a Participant are not (except as provided in Section
7.05) subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to any benefits payable hereunder, including, without limitation, any
assignment or alienation in connection with a separation, divorce, child support
or similar arrangement, will be null and void and not binding on the Plan or the
Company.  Notwithstanding the foregoing, the Plan Administrator reserves the
right to make payments in accordance with a divorce decree, judgment or other
court order as and when cash payments are made in accordance with the terms of
this Plan from the Deferral Subaccount of a Participant.  Any such payment shall
be charged against and reduce the Participant’s Account.


10.08                      Facility of Payment:


Whenever, in the Plan Administrator's opinion, a Participant or Beneficiary
entitled to receive any payment hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Plan Administrator may direct the Company to make payments to such
person or to the legal representative of such person for his or her benefit, or
to apply the payment for the benefit of such person in such manner as the Plan
Administrator considers advisable.  Any payment in accordance with the
provisions of this Section shall be a complete discharge of any liability for
the making of such payment to the Participant or Beneficiary under the Plan.

 
32

--------------------------------------------------------------------------------

 





ARTICLE XI – AUTHENTICATION




The 409A Program was adopted and approved by the Company’s Board of Directors at
its duly authorized meeting held on November 21, 2008, to be effective as of
January 1, 2005, except as provided herein.



 
YUM! BRANDS, INC.
         
By:_________________________________
 
Name:
 
Title:

 
 
 

 
33

--------------------------------------------------------------------------------

